Citation Nr: 1541559	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-10 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 1975 to January 1976 and additional service in the USMC Reserves and the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of the Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board previously remanded the matter in March 2015 for additional development.

The Veteran testified before the undersigned during a September 2014 travel board hearing.  A transcript is associated with the Veteran's electronic Virtual VA claims file.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder, including PTSD, that is as likely as not related to his active military service.   


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including PTSD, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f). 

The evidence indicates that the Veteran was a victim of an armed robbery during service and he alleges that this victimization has resulted in current PTSD/anxiety.  He was afforded a VA examination in relation to this claim in June 2010.  The examiner commented that the Veteran met the criteria for a diagnosis of generalized anxiety disorder.  However, the examiner proceeded to render a diagnosis of PTSD.  The examiner also opined that the etiology of the Veteran's anxiety was unclear but that there was no compelling information suggesting that it was related to military service, indicating that it just as easily could have been related to past stressors of his marriage ending or a DUI.  

At his September 2014 Board hearing, the Veteran testified that the examiner's interview was very brief and that he did not feel like he had an opportunity to provide the story of his victimization during service.  Given that the June 2010 VA examiner's actual psychiatric diagnosis was unclear from his report and that his opinion concerning the actual likelihood that the Veteran's current psychiatric symptomatology was related to the armed robbery in service was somewhat vague, in addition to the Veteran's assertion that the examiner did not allow him to appropriately provide his personal account of the in-service victimization, the Board remanded the claim in order to afforded the Veteran an additional VA examination.  

On VA examination in May 2015, a different examiner diagnosed the Veteran as having PTSD and stated that he did not have a generalized anxiety disorder.  The Veteran described the incident when he was robbed during service.  He also described a post-service incident when he witnessed the shooting of a police officer.  He stated that this incident triggered the anxiety of his previous robbery trauma.  The examiner stated that the Veteran "is diagnosed with PTSD, however based on the veteran's self-report, the post-military trauma (witnessing shootings) triggered memories of the robbery that occurred during his military service.  Therefore, it is less than likely as not that the PTSD had a clinical onset during active service.  Military trauma may have acted as a pre-cursor to the development of later PTSD due to a second trauma (much like childhood abuse often leads people to be more susceptible of developing PTSD), however it does not appear that the military trauma caused the onset of a clinical disorder."

Here, all three elements to establish service connection have been satisfied.   See 38 C.F.R. §§ 3.303, 3.304(f).   First, the Veteran has been diagnosed as having PTSD in accordance with the DSM-V.  See May 2015 VA examination report.  Second, he asserts a stressor of being the victim of an armed robbery during service.  Of record is a copy of a Naval Investigation Service report of a robbery that occurred in November 1975, which is consistent with his stressor history, and evidence showing that he was stationed at Camp Pendleton during the robbery.  Accordingly, the Board finds that the record reflects the requisite credible supporting evidence that the claimed in-service stressor occurred.   38 C.F.R. § 3.304(f). 

Finally, as to the third element, that of a nexus between the Veteran's PTSD and the in-service stressor, the May 2015 VA examiner's opinion, although somewhat confusing, supports the claim.  While the examiner concluded that the Veteran's PTSD did not have its clinical onset during active service, service connection may still be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  The examiner stated that the Veteran post-service trauma of witnessing a shooting triggered
memories of the robbery that occurred during his military service.  She acknowledged that the in-service trauma may have acted as a pre-cursor to the development of the Veteran's PTSD, thereby drawing a nexus between the in-service stressor and the subsequent diagnosis of PTSD.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD is related to his active service.  Therefore, resolving reasonable doubt in his favor, the Board finds that service connection for an acquired psychiatric disorder, including PTSD, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is granted.


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

